Title: From Thomas Jefferson to Nathaniel Anderson, 25 July 1790
From: Jefferson, Thomas
To: Anderson, Nathaniel



[De]ar Sir
New York July 25. 1790.

I have duly recieved your two favors of July 12. and 14. I have a good deal of confidence that Harvie’s lands may be saved to Sam. Carr notwithstanding the suit. It is very interesting to him that every possible delay be used, because it will give more time to be receiving profits and paying off, and because he may come of age  in the mean time and make valid engagements for money to save the lands if that be necessary. Not having Mr. D. Carr’s will here I do not know whether Mr. O. Carr and myself are joint guardians, or myself solely. If the latter, say nothing about it; let them run out their tether against Mr. O. Carr, and when he shall have answered that he is no guardian, they will have to amend their bill, and make me defendant. I shall be much obliged to you if you can inform me, what was the original amount of the debts? How much has been paid off? How much can be annually paid off? I have reason to believe the widow has committed waste on the lands by working more hands than she ought to have done on it. If so, she forfeits the lands wasted and treble damages. I forbore to enquire minutely into this and to bring an action as long as she abstained from law: but I will now enquire into it and act accordingly. I shall be in Virginia in September. It is still doubtful whether there will be war between Spain and England. Appearances are in favor of it. If there is, France will probably engage in it. I am with great esteem Dr. Sir your friend & servt.,

Th: Jefferson

